78 NOW aaa
U.S. DISTRICT COURT

NORTHERN DISTRICT OF TEXAS

FILED

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION

UNITED STATES OF AMERICA | By
Deputy

CASE NO.: 2:19-cr-00087-Z-BR-1

 

Vv.

Cnr Wr Or Kr?

SERGIO HERRERA-DUARTE

REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

SERGIO HERRERA-DUARTE, by consent, under authority of United States v. Dees, 125 F.3d 261 (5th Cir. 1997),
has appeared before me pursuant to Fed. R. Crim.P. 11, and has entered a plea of guilty to Count(s) 1 of the Indictment.
After cautioning and examining SERGIO HERRERA-DUARTE under oath concerning each of the subjects mentioned in
Rule 11, I determined that the guilty plea was knowledgeable and voluntary and that the offense(s) charged are supported
by an independent basis in fact containing each of the essential elements of such offense. I therefore recommend that the
plea of guilty be accepted, and that SERGIO HERRERA-DUARTE be adjudged guilty of 8 U.S.C. §§ 1326(a) and (b)(1);
and 6 U.S.C. §§ 202(3), 202(4), and 557 - ILLEGAL RE-ENTRY AFTER DEPORTATION and have sentence imposed
accordingly. After being found guilty of the offense by the District Judge,

D4 The defendant is currently in custody and should be ordered to remain in custody.

LO The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear and
convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the community

if released.

O The Government does not oppose release.

0 The defendant has been compliant with the current conditions of release.

0 I find by clear and convincing evidence that the defendant is not likely to flee or pose a danger to any other

person or the community if released and should therefore be released under § 3142(b) or (c).

The Government opposes release.

The defendant has not been compliant with the conditions of release.

If the Court accepts this recommendation, this matter should be set for hearing upon motion of the
Government.

OOO

O The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless (1)(a) the Court finds there is a
substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly shown
under § 3145(c) why the defendant should not be detained, and (2) the Court finds by clear and convincing evidence
that the defendant is not likely to flee or pose a danger to any other person or the community if released.

hoe Gym Lino

UNITED STATES MAGISTRATE JUDGE

Date: August 23, 2019

NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date of its

service shall bar an aggrieved party from attacking such Report and Recommendation before the assigned United States
District Judge. 28 U.S.C. §636(b)(1)(B).

 
